Title: To Alexander Hamilton from Francis Dana, 25 July 1779
From: Dana, Francis
To: Hamilton, Alexander


Cambridge [Massachusetts] July 25th. 1779
Sir
Your letter of the 10th inst: enclosing one from Colo: Brooks, of the 4th, was put into my hands the day before yesterday by Colo: Henley at Boston. I shall notice such parts only of Colo: Brooks’s as immediately respect you. I have a full recollection of expressing myself in part of you, but little variant in terms, tho’ essentially so in substance, from what Colo: Brooks has mentioned in his letter. A conversation arising concerning the discontents of the army, in the course of it, I spoke as follows, “I have heard Colo: Hamilton shou’d have said that it was high time for the people to rise, join Genl: Washington and turn Congress out of Doors, how true it is I know not, but it can easily be ascertained whether true or not, because it is said to have been spoken openly in the public coffeehouse in Philadelphia,” and I subjoined, “if true, that or any other officer who shou’d express himself so, ought to be broke whatever his particular services may have been,” but that “to render this in the highest degree probable,” I further observed, “that Mr: Hamilton cou’d be no way interested in the defence of this Country, and therefore was most likely to pursue such a line as his great ambition dictated.” I do not recollect or imagine, but I do believe an observation somewhat similar was made in the company immediately upon my mentioning the declaration above. I suppose Colo: Brooks has unintentionaly blended conversation had at different times, and imputed to me what was said in part by others. As to the authority upon which I mentioned the above declaration, I had it from the Revd: Dr: Gordon of Jamaica Plain. I cou’d give a more minute detail of circumstances, but think it no way necessary; and as Colo: Hamilton will know the authority upon which I mentioned the declaration, so I presume he will be satisfied I did not fabricate it, as I am, from his denial of it, that he never made it.
I have the honor to be Sir your most obedient Servant Fra. Dana
Colo. Alex: Hamilton.
